Appellate Case: 21-3206      Document: 010110647118                        FILEDPage: 1
                                                       Date Filed: 02/18/2022
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                       UNITED STATES COURT OF APPEALS February 18, 2022
                                                                  Christopher M. Wolpert
                                    TENTH CIRCUIT                     Clerk of Court



  UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

  v.                                                      No. 21-3206
                                               (D.C. No. 6:11-CR-10194-EFM-1)
  CHICO C. DAVIS,                                          (D. Kan.)

           Defendant - Appellant.


                              ORDER AND JUDGMENT *


 Before PHILLIPS, MURPHY, and EID, Circuit Judges.



       After examining the briefs and appellate record, this court has determined

 unanimously that oral argument would not materially assist the determination of

 this appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). Accordingly,

 we order the case submitted without oral argument.




       *
         This order and judgment is not binding precedent except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
 Cir. R. 32.1.
Appellate Case: 21-3206   Document: 010110647118       Date Filed: 02/18/2022   Page: 2



       Chico C. Davis appeals from the district court’s denial of his motion for a

 sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Exercising

 jurisdiction pursuant to 28 U.S.C. § 1291, this court affirms.

       In 2012, Davis pleaded guilty to ten counts of being a felon illegally in

 possession of a firearm, in violation of 18 U.S.C. § 922(g), and several counts of

 distributing controlled substances, in violation of 21 U.S.C. § 841. Based on the

 serious and wide-ranging nature of the underlying convictions, as well as Davis’s

 exceedingly extensive criminal history, the district court imposed upon Davis a

 lengthy sentence. 1 Davis filed two overlapping § 3582(c)(1)(A)(i) motions for

 compassionate release, which the district court considered in tandem. His

 motions noted he suffered from multiple serious health conditions, which

 heightened his risk for complications should he contract COVID-19. He also

 asserted he had taken steps in prison to improve himself. The district court

 denied Davis’s motions in a written order.

       A defendant cannot receive a sentence reduction under § 3582(c)(1)(A)(i)

 unless three prerequisites are satisfied: (1) there are “extraordinary and

 compelling reasons” for a reduction; (2) a reduction is consistent with applicable

 policy statements issued by the Sentencing Commission; and (3) based on its


       1
        As the district court noted, after his convictions became final, Davis’s
 sentences have been reduced for various reasons. Davis’s current projected
 release date is October 23, 2032.

                                          -2-
Appellate Case: 21-3206    Document: 010110647118         Date Filed: 02/18/2022      Page: 3



 discretionary consideration of the § 3553(a) factors, the district court concludes

 “the reduction authorized by steps one and two is warranted in whole or in part

 under the particular circumstances of the case.” United States v. Hald, 8 F.4th

 932, 938 (10th Cir. 2021) (quotation omitted). The court does not need to address

 these three prerequisites in any particular order and it must deny a sentence

 reduction if any of the three prerequisites is lacking. See id. at 942-43. Here, the

 district court concluded Davis failed to satisfy the third prerequisite for relief.

 On appeal, Davis argues that the district court erred in denying his motion for

 compassionate release based on his criminal history without balancing that history

 against his current characteristics. He also asserts the district court abused its

 discretion in refusing to grant him relief.

       Davis is simply wrong in asserting the district court limited its analysis of

 the § 3553 factors to his criminal history. It is certainly true that the district

 court, quite reasonably, placed great emphasis on those factors. It noted the

 extensive nature of both Davis’s criminal history and of the numerous crimes

 underlying his current sentence of incarceration. It then moved on, however, to

 note that the sentencing court undertook an extensive analysis of the § 3553(a)

 factors and concluded, on balance, that only a lengthy sentence would protect the

 public from future criminal activity on the part of Davis. The district court then




                                            -3-
Appellate Case: 21-3206   Document: 010110647118        Date Filed: 02/18/2022      Page: 4



 recognized Davis has served less than half of his sentence. Ultimately, the

 district court concluded as follows:

       Reducing Defendant’s sentence to time served would be a significant
       reduction and would not reflect the seriousness of Defendant’s
       criminal conduct nor provide adequate deterrence or appropriate
       punishment. Even though Defendant has serious health conditions,
       and the contraction of COVID-19 may make him more susceptible to
       serious health complications, reducing his sentence does not further
       sentencing objectives.

 Thus, in contrast to Davis’s assertion, the record makes patently clear that the

 district court properly analyzed whether “the reduction authorized” by the

 extraordinary and compelling reasons set out in Davis’s motion “is warranted in

 whole or in part under the particular circumstances of the case.” Hald, 8 F.4th at

 938 (quotation omitted). Furthermore, Davis does not come close to showing the

 district court abused its discretion in denying his § 3582(c)(1)(A)(i) motion. The

 district court’s determination that the need to protect the public from further

 criminal activity on the part of Davis outweighs the health risks to Davis from

 continued incarceration is both reasoned and reasonable.

       The order of the United States District Court for the District of Kansas

 denying Davis’s motion for compassionate release is hereby AFFIRMED.

                                            ENTERED FOR THE COURT


                                            Michael R. Murphy
                                            Circuit Judge


                                          -4-